Citation Nr: 1621232	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  15-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran, who died in January 2002, served on active duty from June 1942 to June 1946.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In December 2015, the Board remanded this matter for additional medical inquiry.  The case has been returned for additional appellate review.  

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the February 2016 Supplemental Statement of the Case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in January 2002.     

2. The death certificate lists ischemic cardiomyopathy due to cardiac failure as the cause of death.  

3. At the time of his death, the Veteran was rated as 30 percent disabled for service-connected residuals of a fracture to the right femur, to include leg discrepancy, and as 10 percent disabled for service-connected low back disability.     

4. The heart disease which led to the Veteran's death was not caused by service or by his service-connected disorders.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the appellant was satisfied prior to the decision on appeal by way of a March 2014 letter.  The letter informed her of the type of evidence needed to substantiate her claim.  Further, the claim decided here was readjudicated in the SOC and SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the appellant in the development of her claim.  This duty includes assisting in the procurement of relevant medical evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA obtained a portion of the Veteran's service treatment records (STRs), but the record indicates that some of the STRs were destroyed by fire while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (in a case in which a claimant's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records).  Further, VA obtained VA treatment records, and private medical evidence, and obtained a medical opinion into the appellant's claim.  
For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required.

II.  Service Connection for Cause of Death

The Veteran died in January 2002.  The death certificate lists ischemic cardiomyopathy due to cardiac failure as the cause of death.      
  
The appellant claims entitlement to Dependency and Indemnity Compensation (DIC) based on the cause of the Veteran's death.  She asserts that the heart disease which caused the Veteran's death was caused by active service, and was secondary to service-connected leg and back disorders.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to constitute the principal (primary) cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death, combine to cause death, and aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c).  
The record shows that, at the time of his death, the Veteran was rated as 30 percent disabled for service-connected residuals of a fracture to the right femur, to include leg discrepancy, and as 10 percent disabled for service-connected low back disability.       

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record is divided on the issue before the Board.  A private medical opinion, along with the appellant's lay assertions, supports the claim, while a February 2016 VA compensation examination report counters the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

In January 2015, the appellant stated that the Veteran's heart attack was caused by pain associated with his service-connected right leg disability.  She elaborated on her claim in March 2015, stating that the "fracture of right femur and back strain, could have caused vascular disease and heart attack.  Veteran could not walk or exercise causing vascular disease and eventually heart attack."  In support of her claim, the appellant submitted private medical evidence dated in the 1990s and early 2000s which detail the Veteran's difficulty with lower extremity weakness and falling.  Moreover, a May 2012 letter from a private physician supports the appellant's claim.  The physician reviewed the Veteran's medical history with lower extremity problems, unsteadiness, falling, and tripping, and noted his fatal heart attack.  The examiner related the Veteran's in-service leg injury to his falls, and then stated that anxiety related to falling "may have been a small contributing factor to his death[.]"  The examiner explained that anxiety "can cause increased catecholamine levels, which, in turn, can cause increased blood pressure." 

The lay and private medical evidence certainly supports the appellant's claim.  However, the evidence is of limited probative value because the appellant is not competent to offer medical evidence, and the private physician's opinion is not evidence of a medical nexus.  

The appellant as a layperson is competent to attest to what she observed of the Veteran, such as his tripping and falling and complaints of pain and limitation in his legs and back.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But she is not competent to provide evidence regarding the etiology of the disorder that resulted in his death that has not been told to her by a competent medical professional.  Heart disease is an internal pathology beyond her capacity for lay observation.  Its etiology and development cannot be determined through lay observation.  

Furthermore, the May 2012 medical statement is of limited probative value because it does not support the claim to causation.  In addressing the claim, the physician discusses what is possible, rather than what is probable.  The physician described what "may" have happened, what "can" be related.  The statement merely indicates what possibly occurred, not what probably occurred.  The statement is a speculative comment on the appellant's theory of causation, and is therefore insufficient to support a claim to service connection.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

By contrast, the February 2016 VA examiner - a physician - addresses the issue of probability.  Moreover, the examiner indicated a review of the claims file and therefore a familiarity with the Veteran's entire medical background.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The VA examiner found a "less than 50% probability" that the Veteran's heart disease was proximately due to or the result of service or the service-connected leg and back disorders.  After reviewing the history of injury in service, and the post-service lower extremity problems, the examiner stated that the Veteran's heart disease was "due to severe three vessel coronary artery disease."  The examiner further stated that no physiologic association existed between coronary artery disease and the Veteran's leg and back problems, as it does exist between severe coronary heart disease and ischemic cardiomyopathy.  With regard to the issue of direct service connection, the evidence of record supports the opinion in that the earliest evidence of record of heart problems is dated in the mid 1990s, over 45 years after the Veteran's discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

In sum, on the essentially medical questions before the Board, the VA medical opinion is of greater evidentiary value than the lay and private physician statements.  As such, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


